            Case 6:20-cv-00898-HZ         Document 1        Filed 06/04/20         Page 1 of 3


                                                              FILED 04 ,JU!··{ '2013:(iS \J%C-ORE

                                 In the United States District Court

                                       For the District of Oregon

Murphy v. US Marshals Services
                                                                                 6:20-cv-00898-HZ
And unknown agents, and B.O.P et al.



                                         CAUSE OF ACTION



       Mpsfp¢ople 1.1ntjetstarjcf Ulaf it's il(egc;1I to:openrnailthat'sinot ad~ressed;to                      j
tbem_. Wh~t's hb1_$dwidely uhd~rst6o_d i~just.how/serious ·-ttie·consequences·•can                         I
                                                                                                           I
be.-lhtentioriallybpening,ibtercepUngo(hrdjngs9rd~one.else.'s•_mailisJ~eJelo1;1y                           I


crime dfmc:1ii.theft.JtComesvvi~h sorheib$avyvveighfp~tialti~s; ;nduding five Ye~rs'
iricar¢eratiqriJri •a.fed·~r~l--_prisQni
·_ i /• .Ju#·.atter.thEfplc3illiiffwasarr¢sted0n_/()2/t6/201-H;pdorto/any cql.lrt

iii~i!:[it!j~;;rti~~bJ~}![lf~1i:~ijl ;ti~~1~ ~t~l}ihe                1                   0



F:ederal/Prisonets,-irlviOlatior+dftau.s.           Code 17.Qtf
    ·    Whoever steals, takes, or abstracts, or by fraud or deception obtains, or attempts so to
obtain, from or out of any mail, post office, or station thereof, letter box, mail receptacle, or any
mail route or other authorized depository for mall matter, or from a letter or mail carrier, any
letter, postal card, package, bag, or mail, or abstracts or removes from any such !etter, package,
bag, or mail, any article or thing contained therein, or secretes, embezzles, or destroys any such
letter, postal card, package, bag, or maiL or any article or thing contained therein; or

Whoever steals, takes, or abstracts, or by fraud or deception obtains any letter, postal card,
package, bag, or mail, or any article or thing contained therein which has been left for collection
upon or adjacent to a collection box or other authorized depository of mail matter; or

Whoever buys, receives, or conceals, or un!avvfu!!y has in his possession, any letter, postal
card, package, bag, or mail, or any article or thlng contained therein, which has been so stolen,
taken, embezzled, or abstracted, as herein described, knowing the same to !lave been stolen,
taken, embezzled, or abstracted--

Sha!! be fined under this title or imprisoned not more than five years, or both.

       CLAIM UPON WHICH REUEF CAN BE GRANTED:

       1.   The defendant(s) on two occasions iilegai!y and acting under the gulse of law stole a sample
            of DNA frorn the p!a[ntiff.
            Case 6:20-cv-00898-HZ             Document 1         Filed 06/04/20        Page 2 of 3




                                                         PRAYER

            Dna certainly contains real time and storable information about somebody. Yet the fact is, DNA
            has been found to contain nearly only hereditary information such as who are descendants are
            going 10, 20 100, even thousands of years back At this time on earth, there is no greater privacy
            concern than the illegal collection, storage, and usage or statistics and data contained in DNA.
            There is no "identification marker" attainable for purposes of comparing one DNA against
            another, and the plaintiff will provide expert witness on the subject, that infact any actual
            comparison really comes from instruction from the DNA into the Genome of a man, and again, if
            you thought your privacy right had ever been violated, this is worse, and the DNA Collectors use
            this information to target advertise and to follow our generations over the years.

            Because the defendants violated the plaintiff right and illegal obtained his DNA:

            1.   The plaintiff wants all information or any canalization of his dna, genome, blood, etc,
                 destroyed.

        Tom Murphy

920 L St.

Springfield, OR 97477
                   Case 6:20-cv-00898-HZ                 Document 1           Filed 06/04/20    Page 3 of 3




    0    Videos    I!] Books     : More                    Settings   Tools


:ends)


~ gerrymandering
nandering




                                                                      a..
der                                                                                     Gerrymandering
                                                                                        Gerry anderi g is a practice in ended
errymandering                                                                           advantage for a particula party or gro
f (an elec oral constituency) so as o avor one party or class.                          boundaries. which is most commo ly l
,ulatlng the bo ndaries of an ele oral constituency.                                    electoral sys ems. Two pri cipal tactic:
2nderthe resu s the}' want"
                                                                                        "cracking" and packi g". Wikipedia
